Citation Nr: 1640780	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-36 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from February 5, 2009; 50 percent disabling from April 2, 2015; and 70 percent disabling from December 12, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968, April 1973 to January 1974, November 2001 to May 2002, and February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran was awarded an initial disability rating of 10 percent for PTSD, effective February 5, 2009. Subsequent rating decisions increased the Veteran's disability rating to 50 percent, effective April 2, 2015, and 70 percent, effective December 12, 2015. As these ratings are less than the maximum benefit available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. From February 5, 2009 to September 14, 2010, the Veteran's PTSD was productive of occupational and social impairment due to mild symptoms requiring the use of continuous medication. 

2. From September 15, 2010 to June 26, 2013, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, caused by incapacitating and continuous panic attacks and constant mood disturbances. 

3. From June 27, 2013 to April 1, 2015, the Veteran's PTSD was productive of occupational and social impairment due to mild symptoms requiring the use of continuous medication.

4. From April 2, 2015 to December 11, 2015, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, mild memory impairment, and disturbances of motivation and mood.

5. From December 12, 2015 to the present, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, including family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1. From February 5, 2009 to September 14, 2010, the criteria for a disability rating in excess of 10 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From September 15, 2010 to June 26, 2013, the criteria for a disability rating of 70 percent, but not higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3. From June 27, 2013 to April 1, 2015, the criteria for a disability rating in excess of 10 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

4. From April 2, 2015 to December 11, 2015, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

5. From December 12, 2015 to the present, the criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In a March 2009 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. The Veteran also underwent VA psychiatric examinations in September 2009, April 2015, and December 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

This matter was previously remanded by the Board in August 2015 to allow for additional development. At that time, the RO was instructed to identify and obtain any additional treatment records not yet associated with the claims file; to schedule the Veteran for a new VA psychiatric examination; to readjudicate the claim; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, additional VA and private treatment records have been associated with the claims file. Further, the Veteran underwent VA psychiatric examination in December 2015, and a subsequent SSOC denying the Veteran's claim was issued that same month. 

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Accordingly, the Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran has been assigned staged disability ratings for his PTSD, as follows: 10 percent from February 5, 2009; 50 percent from April 2, 2015; and 70 percent from December 12, 2015. He now seeks an increased rating for each distinct period of time. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2015).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

February 5, 2009 to April 1, 2015

The Board will analyze the evidence of record against the rating criteria set forth above to determine whether an increased rating is warranted at this time. As the Veteran's claim is divided into three distinct periods of time, the Board will address each period in turn. 
In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

A February 2009 private treatment letter reported that the Veteran was experiencing common side effects of PTSD, including problems with personal relationships and depression. As a result, the physician observed that the Veteran was "probably more in survival mode," although he had been home for awhile. Upon examination, the Veteran presented as alert, with no signs of suicidal or homicidal ideations. There was no evidence of a thought disorder or delusional thinking. The Veteran also displayed above average intelligence, with good insight and judgment. However, the physician opined that the Veteran suffered from ongoing depression and anxiety, such that it was recommended that he continue his use of Wellbutrin and counseling to manage his symptoms. 

The Veteran underwent VA psychiatric examination in September 2009. At that time, the Veteran reported intrusive thoughts, certain avoidance behaviors, some loss of motivation, hypervigilance, intrusive thoughts, and an exaggerated startle response. As such, the Veteran did not enjoy close relationships with others, including his wife. However, the Veteran indicated that he did have a few close friends, and continued to enjoy certain hobbies including hunting and fishing. Nightmares, sleep disturbances, delusions, hallucinations, and suicidal ideations were explicitly denied. The Veteran indicated that he ran his own auto repair shop, and was able to perform chores, exercise, and manage his own affairs. Upon examination, the Veteran reported his mood as impatient and hyperactive, and was described by the examiner as follows: cooperative with bright affect; spontaneous speech; normal rate, volume and tone of speech; no loosening of association or flight or ideation; fair insight and judgment; orientation to person, place, time, and situation; and intact short- and long-term memory. As such, the Veteran was assigned a GAF score of 61, with symptoms classified by the examiner as mild.  

In a February 2010 lay statement, the Veteran identified the following as ongoing symptoms of his disability: racing thoughts about combat events; hypervigilance; memory loss; loss of concentration and interest; anger management problems; and difficulties managing interpersonal relationships. 

A September 2010 private treatment letter indicated that the Veteran was experiencing chronic anxiety, tension, irritability, and depression associated with excessive obsessive, crowded, and racing thoughts. The Veteran also had panic attacks and chronic sleep problems. As such, the physician noted that the Veteran's disability had become more severe with increasing symptoms and reduced cognitive and behavioral functioning. Accordingly, the Veteran was chronically disabled and unlikely to achieve a working level of function with reference to employment. Additionally, the Veteran's daily activities, social functioning, memory, and concentration were extremely impaired, and the episodes of panic attacks were described as incapacitating. The physician opined that as such, the Veteran's degree of limitation was such that he could not function independently, appropriately, effectively, or on a sustained basis, and assigned a GAF score of 55. 

In a September 2010 lay statement, the Veteran identified the following as ongoing symptoms of his disability: avoidance; withdrawal; inability to emotionally engage with others; loss of motivation; hypervigilance; and an exaggerated startle response. 

In February 2016, the Veteran's former employer indicated that the Veteran last worked in December 2010. The reasons listed for the Veteran's employment termination were retirement and worsening of his PTSD. 

VA treatment records dated June 2013 to September 2013 note that the Veteran participated in approximately five outpatient counseling sessions during this time. At the initial referral meeting, the Veteran indicated that he was seeking assistance with anger management, specifically to help him in communicating with his stepson who suffered from mental health problems. Also during said meeting, the Veteran reported that he was not bothered much by his PTSD symptoms at that time, and that the use of medication assisted in managing his depression, although he sometimes felt more agitated. Upon examination, the Veteran presented as follows: no suicidal risk factors; negative screen for depression; no loss of interest or pleasure in doing things; no feelings of depression or hopelessness. The Veteran's GAF score was reported as a 55 at that time.

In July 2013, the Veteran reiterated that his PTSD symptoms were mild and did not bother him at that time. Upon examination, the Veteran presented as follows: lucid and aware; low risk of self-harm or harm to others; appropriate appearance, hygiene, and demeanor; linear and coherent thought process; no psychotic symptoms, cognitive deficits, or memory impairment; and fair judgment and insight. The Veteran was counseled on his relationships with others, particularly his stepson, at this time.   

In August 2013, the Veteran was further counseled on relationship-building with his stepson. At that time, the Veteran presented as follows: appropriate appearance, hygiene, and demeanor; cooperative and calm demeanor; neutral mood and affect; no suicidal, homicidal, or assaultive ideations, intends, or plans; coherent thought process, though somewhat tangential; no psychotic symptoms; fair insight and judgment. The Veteran's PTSD Checklist for Civilians (PCL-C) score was a 55, based upon such symptoms as hypervigilance; difficulties with sleep and concentration; exaggerated startle response; feelings of irritability and anger; difficulty in maintaining relationships; and minor loss of interest, avoidance tendencies, and memory impairment.

In September 2013, the Veteran continued relationship-building exercises with regard to his relationships with his stepson and father. At that time, the Veteran presented as follows: appropriate appearance, hygiene, and demeanor; neutral mood and affect; no suicidal, homicidal, or assaultive ideations, intends, or plans; linear and coherent thought process; no psychotic symptoms; fair insight and judgment. At a follow-up session that same month, the Veteran presented similarly, and indicated that he was making progress in managing his relationships with his stepson and father. As such, no follow-up sessions were scheduled at that time. 
Private treatment records dated September 2014 note that the Veteran presented with normal mood, affect, and behavior. 

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are appropriate for the period of February 5, 2009 to April 1, 2015. 

First, the Board finds that an increased rating is not warranted for the period of February 5, 2009 to September 14, 2010. During this time, the Veteran's PTSD primarily manifested by ongoing depression and mood disturbances, which were managed through the ongoing use of medication. Further, the Veteran experienced only mild occupational and social impairment as a result of said symptoms. During this time, the Veteran owned and managed his own business, maintained several social relationships, and continued to engage in his hobbies and interests. He was also able to communicate appropriately and effectively with others, despite the presence of his symptoms. As such, the Veteran was generally high-functioning during this period of time, such that a rating in excess of 10 percent is not warranted.      

However, the private treatment letter dated September 15, 2010, indicates a severe worsening of the Veteran's disability sufficient to justify the assignment of a 70 percent disability rating. At that time, the Veteran was experiencing ongoing and incapacitating panic attacks and constant anxiety, depression, tension, and irritability. As a result, the Veteran was unable to function independently and appropriately, and retired in December 2010 due partially to the severity of his symptoms. Although the private practitioner's opinion is based largely upon the Veteran's lay statements, a veteran is competent to provide evidence about the symptoms he experiences. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). As such, the Veteran is competent to speak to the existence of his mental health symptoms such as mood disturbances and panic attacks. Further, such assertions are supported by the additional evidence of record. As such, the Board finds that the Veteran's disability was productive of such occupational and social impairments as to justify a 70 percent disability rating, beginning September 15, 2010. 

VA treatment records beginning June 27, 2013 indicate a significant improvement in the Veteran's condition at that time. From June to September 2013, the Veteran participated in several mental health counseling sessions. During such sessions, the Veteran repeatedly indicated  that his symptoms were mild and properly managed through the use of medication. Id. Complaints of more severe symptoms, including panic attacks or mild memory loss, are absent from the record. Instead, the Veteran presents as someone who is relatively high-functioning despite the presence of his symptoms. Further, the Veteran's participation in a short-term mental health program is unrelated to his PTSD. Instead, such sessions were undertaken at the request of the Veteran, who sought to improve his relationship with his stepson.  As such, the Veteran's participation in this program is not indicative of the severity of his symptoms or a potential increase thereof, and instead speaks to his capacity to function independently and engage in relationship-building exercises. As such, the Board finds that the record does not support the assignment of a disability rating in excess of 10 percent for the period of June 27, 2013 to April 1, 2015.

April 2, 2015 to December 11, 2015

The Veteran underwent VA psychiatric examination in April 2015. At that time, the Veteran reported depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances as ongoing symptoms of his PTSD. The Veteran continued his use of Wellbutrin to manage his symptoms, but had not met with a mental health counselor since approximately June 2013. In terms of socialization, the Veteran reported a "pretty good" relationship with his wife; decreased socializing with friends, and that he didn't have many friends at that time; weekly visits with family members, including his son; and monthly visits to the Seniors in Retirement program, which he had been attending for approximately one year. The Veteran indicated that he retired in 2005, because he felt he was ready and could afford to retire, and was experiencing increased work-related stress. No other symptoms were reported, such that the VA examiner classified the Veteran's symptoms as mild. 

Upon consideration of the above, the Board finds that an increased rating is not warranted for the period of April 2, 2015 to December 11, 2015. During this time, the Veteran reported such ongoing symptoms as depression, sleep impairment, and mild memory loss, all of which are properly embodied in the criteria for a 50 percent disability rating. At no time did the Veteran report such symptoms as suicidal ideations or near-continuous panic or obsessional rituals that would justify an increased rating, and his symptoms were appropriately managed through the ongoing use of medication. Further, the Veteran appeared to be relatively high functioning despite the presence of his symptoms. He reported good familial relationships and active participation in a retirement program and was able to function independently, appropriately, and effectively. As such, the Veteran presented with mild symptoms causing limited social impairment. Accordingly, the Board finds that the assignment of an increased rating for the period of April 2, 2015 to December 11, 2015 is not warranted at this time. 

December 12, 2015 to the Present

The Veteran underwent VA psychiatric examination in December 2015. At that time, the VA examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The following symptoms were noted: depressed mood and near-continuous depression affecting the ability to function independently, appropriately, and effectively; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; and panic attacks occurring once a week. During examination, the Veteran presented as follows: alert and fully oriented; adequate hygiene; poor sleep; unremarkable appetite; depressed mood with full range of affect; generally cooperative; eye contact was unremarkable; speech was clear and fluent; insight and judgment were intact; no evidence of a thought disorder; thoughts process was linear and future-goal oriented; no psychotic symptoms were endorsed; no current suicidal or homicidal ideations, intents, or plans were present. There was no evidence of substance abuse. 

A VA addendum opinion was obtained in February 2016 to address the functional impairment of the Veteran's PTSD. At that time, the VA examiner indicated that the Veteran's symptoms of hypervigilance, irritability, anger bursts, anxiety, and panic attacks would likely cause the Veteran to experience difficulty in adapting to stressful circumstances, including at work or in work-like settings, and would further cause difficulty in maintaining good social relationships at work. Depressed mood and chronic sleep impairment and problems with concentration further caused the Veteran difficulty in dealing with time pressures. As such, the Veteran's symptoms caused functional impairment with regard to occupational activities. 

As the Veteran is currently in receipt of a 70 percent disability rating for the period of December 12, 2015 to the present, an increased rating is only warranted upon evidence of total occupational and social impairment. Here, the Board finds that although the Veteran experiences severe symptoms causing deficiencies in most areas, including family relations, judgment, thinking, and mood, his symptoms are not productive of total occupational and social impairment. At the December 2015 VA examination, the Veteran was alert, fully oriented, and able to engage in a linear thought process. As such, he was able to communicate effectively and appropriately with the examiner. There were no reports of hallucinations, delusions, inappropriate behavior, or threats to self or others at any time, nor has the Veteran demonstrated such severe memory loss or disorientation such that he is unable to properly care for himself. Instead, the Veteran appears able to perform the activities of daily living, such as appropriate grooming, and maintains a marriage with his current long-time spouse. Although the February 2016 examiner indicated that the Veteran's symptoms caused occupational impairment, earlier statements from both the Veteran and his former employer reveal that his unemployment is due only in part to his PTSD, and also to his desire and ability to retire at that time. 

Thus considering the totality of the evidence, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 100 percent rating, i.e., total occupational and social impairment, for the period of December 12, 2015 to the present. As such, an increased rating for this period is denied. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for any of the rating periods on appeal. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any of the rating periods on appeal. The full scope of the Veteran's symptoms, including mood disturbances, panic attacks, and deficiencies with family relationships, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).


Additional Considerations

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran was awarded entitlement to a TDIU, effective April 2, 2015, in an April 2016 rating decision. As such, additional consideration of this matter is not warranted at this time. 


ORDER

For the period of February 5, 2009 to September 14, 2010, entitlement to a disability rating in excess of 10 percent for PTSD is denied. 

For the period of September 15, 2010 to June 26, 2013, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted. 

For the period of June 27, 2013 to April 1, 2015, entitlement to a disability rating in excess of 10 percent for PTSD is denied.

For the period of April 2, 2015 to December 11, 2015, entitlement to a disability rating in excess of 50 percent for PTSD is denied. 

For the period of December 12, 2015 to the present, entitlement to a disability rating in excess of 70 percent for PTSD is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


